                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                    CIVIL ACTION NO. 3:21-CV-00006-RJC-DSC


                PROGRESSIVE AMERICAN                             )
                INSURANCE COMPANY,                               )
                                                                 )
                                  Plaintiff,                     )
                                                                 )                    ORDER
                v.                                               )
                                                                 )
                SAVERIO DE PINTO et. al.,                        )
                                                                 )
                                Defendants.                      )



                       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for John I. Silverfield]” (document #6) filed January 27, 2021. For the reasons set forth

               therein, the Motion will be granted.


                       The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Robert J. Conrad, Jr.


                       SO ORDERED.


Signed: January 28, 2021




                       Case 3:21-cv-00006-RJC-DSC Document 7 Filed 01/28/21 Page 1 of 1
